SABERS, Justice
(concurring in part; concurring specially in part).
I concur on Issue I and concur specially on Issue II.
This case is extremely important to the law, the people, the bench, and the bar of the State of South Dakota. It is far more important than first appeal’s. In my view, it will have a substantial impact on the determination of ownership of monetary assets upon death. It will affect bank accounts, certificates of deposit, mutual funds, bonds, notes, and other accounts, contracts, including life insurance policies, trusts, and, as here, annuities.
As I wrote in In re the Estate of Bol: *
The law in South' Dakota concerning joint accounts has been stable since Wagner v. Wagner, 83 S.D. 565, 163 N.W.2d 339 (1968). Wagner properly placed the burden of challenging a joint account on the challenger to show by clear and satisfactory evidence that there was no intention to create the joint account.... For the purpose of stability, the Wagner Rule and its progeny should be extended to trust accounts.
429 N.W.2d 467, 473 (S.D.1988) (Sabers J., dissenting). Although specific statutory authority exists in cases involving joint accounts, see In re the Estate of Kuhn, 470 N.W.2d 248 (S.D.1991) and cases and statutes cited therein, there are no sound reasons against applying this rule in all similar cases as here, without regard to the type of account, fund, or asset involved, or manner created. Substantial compliance is sufficient. Strict formalities are not required.
As stated in Kuhn, “[rjights ought not to be jeopardized by the somewhat lax methods used by the bank in transacting its business and keeping its records.... The critical inquiry is what the original depositor intended.” Id. at 251 (citation omitted).
Here, based on the explanations of personal banker McKiver, Perkins listed his daughter, Alice, as contingent owner. As contingent owner, Alice would become the owner in the event of Perkins’ death. Therefore, the intention of Perkins, the original owner, appears clear. The burden of challenging the ownership is on the challengers to show by clear and satisfactory evidence that there was no intention to create ownership in Alice. Kuhn, 470 N.W.2d at 250-51; Wagner, 83
*602S.D. at 571, 163 N.W.2d at 342. These challengers have failed to show by clear and satisfactory evidence that there was no intention to create ownership in Alice. Therefore, they have failed to sustain their burden.
Any findings of fact to the contrary would be clearly erroneous under In re the Estate of Hobelsberger, 85 S.D. 282, 288-89, 181 N.W.2d 455, 458-59 (1970).

 Application of this rule to similar cases should avoid the inconsistent result of cases like Bol.